         Case 7:18-cv-10702-VB-PED Document 35 Filed 08/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
VINCENT VICARI,                                               :
                           Plaintiff,                         :
                                                              :
                                                                  MEMORANDUM OPINION
v.                                                            :
                                                                  AND ORDER
                                                              :
ANDREW SAUL, Commissioner of the Social                       :
                                                                  18 CV 10702 (VB)
Security Administration,                                      :
                           Defendant.                         :
--------------------------------------------------------------x

Briccetti, J.:

        Before the Court is Magistrate Judge Paul E. Davison’s Report and Recommendation

(“R&R”), dated February 14, 2020 (Doc. #29), on the parties’ cross motions for judgment on the

pleadings pursuant to Fed. R. Civ. P. 12(c). (Docs. ##16, 26). Because the Administrative Law

Judge’s (“ALJ”) determination to accord little evidentiary weight to certain retrospective

opinions was not in error and was supported by substantial evidence, the magistrate judge

recommended granting defendant’s motion for judgment on the pleadings and denying plaintiff’s

motion for judgment on the pleadings.

        Plaintiff filed objections to the R&R. (Doc. #34). The Commissioner did not respond.

        For the following reasons, the Court OVERRULES plaintiff’s objections and adopts the

R&R. Defendant’s motion is GRANTED. Plaintiff’s motion is DENIED.

        Familiarity with the factual and procedural background of this case is presumed.

I.      Standard of Review

        A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and

recommendation, but they must be “specific[,] written,” and submitted within fourteen days after

                                                         1
         Case 7:18-cv-10702-VB-PED Document 35 Filed 08/31/20 Page 2 of 4




being served with a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); 28 U.S.C. §

636(b)(1), or within seventeen days if the parties are served by mail. See Fed. R. Civ. P. 6(d).

         When a party submits a timely objection to a report and recommendation, the district

court reviews the parts of the report and recommendation to which the party objected under a de

novo standard of review. 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). The

district court may adopt those portions of the recommended ruling to which no timely objections

have been made, provided no clear error is apparent from the face of the record. See Wilds v.

United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003). The clearly erroneous

standard also applies when a party makes only conclusory or general objections, or simply

reiterates his original arguments. See Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y.

2008).

II.      Objections

         Plaintiff objects to certain evidence the magistrate judge considered when determining

the onset date of plaintiff’s disability, which the Court addresses below.

         “The district court’s review of the Commissioner’s decision regarding disability is

limited to a determination of whether the decision is supported by substantial evidence in the

record as a whole.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002). 1 “Substantial evidence

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. “The Court carefully considers the whole record, examining evidence from

both sides because an analysis of the substantiality of the evidence must also include that which

detracts from its weight.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999). “Where the




1
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.
                                                 2
       Case 7:18-cv-10702-VB-PED Document 35 Filed 08/31/20 Page 3 of 4




Commissioner’s decision rests on adequate findings supported by evidence having rational

probative force, [the Court] will not substitute [its] judgment for that of the

Commissioner.” Veino v. Barnhart, 312 F.3d at 586.

       Here, plaintiff first argues the magistrate judge erred in basing plaintiff’s denial of

benefits on plaintiff’s failure to receive treatment prior to November 1997. However, Judge

Davison did not rest his recommended ruling solely on plaintiff’s lack of treatment. He also

considered physicians’ opinions, plaintiff’s statements regarding his reasons for not working, and

the Global Assessment Function (“GAF”) 2 score plaintiff was assigned. In addition, as Judge

Davison noted, “the absence of evidence from the claimed period of disability may itself be

considered substantial evidence.” R&R at 14 (quoting Johnston v. Colvin, 2015 WL 657774, at

*5 n.3 (S.D.N.Y. Feb. 13, 2015)).

       Next, plaintiff argues the magistrate judge improperly cited Dr. Fine’s testimony as a

reason to preclude a March 25, 1997, disability onset date. However, Judge Davison correctly

noted that when reviewing an agency’s findings of disability, the reviewing court “is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” R&R at 12 (quoting Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012)). The R&R detailed the record evidence the ALJ used when weighing the treating

physicians’ opinions, including retrospective opinions that contradicted Dr. Fine’s testimony. In

considering Dr. Fine’s testimony, Judge Davison correctly recognized “[t]he opinion of a non-

examining source may override that of an examining source, even a treating source, provided the



2
        “GAF is a scale that indicates the clinician’s overall opinion of an individual’s
psychological, social, and occupational functioning.” Petrie v. Astme, 412 F. App’x 401, 406
n.2 (2d Cir. 2011) (citing American Psychiatric Association, Diagnostic and Statistical Manual
of Mental Disorders 376-77 (4th ed. rev. 2000)).

                                                  3
       Case 7:18-cv-10702-VB-PED Document 35 Filed 08/31/20 Page 4 of 4




opinion is supported by evidence in the record.” R&R at 14 (quoting Maleski v. Comm’r of Soc.

Sec., 2020 WL 210064, at *4 (W.D.N.Y. Jan. 14, 2020)).

       Finally, plaintiff argues the GAF score Dr. Rudy assigned plaintiff is unreliable evidence

because a high score in one area of psychiatric functioning may skew the overall score of an

otherwise disabled individual. However, Judge Davison correctly noted “if evidence is

susceptible to more than one rational interpretation, the Commissioner’s conclusion must be

upheld.” Id. (quoting McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)).

       Having carefully reviewed the R&R and the underlying record, the Court finds no error,

clear or otherwise.

                                           CONCLUSION

       Plaintiff’s objections are OVERRULED, and the R&R is adopted in its entirety as the

Opinion of the Court.

       Defendant’s motion for judgment on the pleadings is GRANTED.

       Plaintiff’s motion for judgment on the pleadings is DENIED.

       The case is DISMISSED.

       The Clerk is instructed to terminate the motion (Doc. #16), enter Judgment accordingly,

and close this case.

Dated: August 31, 2020
       White Plains, NY

                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                                4
